Citation Nr: 0616930	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for the residuals of 
flashburns to the eyes.  

2.	The propriety of an initial evaluation in excess of 10 
percent for a deviated nasal septum on an extraschedular 
basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel  


INTRODUCTION

The veteran had active service from June 5, 1980, to August 
30, 1980, and from March 1981 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating action that denied 
service connection for residuals of flashburn injuries to the 
eyes and granted service connection for a deviated nasal 
septum, which was assigned a noncompensable rating from 
October 11, 2002.  In February 2004, the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  In a May 
2004 rating action, the RO granted a 10 percent rating for 
the veteran's deviated nasal septum, effective October 11, 
2002.  The veteran has expressed dissatisfaction with this 
rating and the issue of an increased initial rating for a 
deviated nasal septum remains in appellate status.

The issue of an increased initial rating for a deviated nasal 
septum is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

No residuals of flashburn injuries to the eyes were 
clinically demonstrated during service or subsequent to 
service discharge.  



CONCLUSION OF LAW

Residuals of flashburn injuries to the eyes were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's claim for service 
connection for the residuals of flashburn injuries to the 
eyes, the Court's decision in Dingess/Hartman v. Nicholson, 
supra, is moot in regard to that issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in November 2002.  This 
letter, in conjunction with the statement of the case and 
supplemental statement of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current claim.  
The letter also informed him of who was responsible for 
obtaining what evidence. Also, this VCAA notice letter 
essentially told the veteran of the need to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating currently being 
appealed. Since the VCAA notices came before the initial 
adjudication, the timing of the notice does comply with the 
requirement that the notice must precede the adjudication.  
Moreover, in this case, the initial adjudication by the RO 
was conducted prior to the promulgation of the VCAA.  
Moreover, the appellant has had ample opportunity to submit 
additional argument and evidence after the VCAA notice was 
provided.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131(West 2002). Service connection may 
be granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2005). Congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran has also asserted that he sustained flashburns to 
his eyes as a result of a 1983 kerosene lamp explosion.  The 
service medical records contain no reference to any such 
episode and there is no reference in the service medical 
records to any eye injury during service.  Moreover, after a 
VA examination in 2004, it was reported that no ocular or 
visual problems were reported that could be related to any 
flashburn injuries.  Corrected vision in each eye was 
reported to be 20/20.  A refractive error was diagnosed, but 
such is a developmental abnormality and not a disease or 
injury for which service connection may be granted under the 
law.  In view of this evidence, it is apparent that none of 
the criteria for service connection as enumerated by the 
Court in Caluza v. Brown, supra, have been met in regard to 
the claim for service connection for residuals of flashburn 
injuries to the eyes.  Since that is the case, service 
connection for this disability must also be denied.  


ORDER

Service connection for residuals of flashburn injuries to the 
eyes is denied.




REMAND

In December 2005, the veteran was afforded a VA examination 
of his service connected nasal disability. The law requires 
that the RO initially consider this evidence, and the RO did 
so in a rating action of February 2006.  However, the law 
also requires that the RO issue an appropriate supplemental 
statement of the case and this has not been accomplished.  
38 C.F.R. § 19.31(b)(1) (2002).  Accordingly, the Board has 
no discretion and must remand the issue of an increased 
initial rating for his service connected deviated nasal 
septum.

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case in regard to the 
issue of entitlement to an increased 
initial rating for a deviated nasal septum 
and afford them an appropriate period of 
time in which to reply.  The case should 
then be returned to the Board for further 
adjudication, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


